DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 12/15/21, are acknowledged and accepted.
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 12/15/21 is acknowledged.
Claims 3-7, 15, 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Inventions II-III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/15/21.
Drawings
The drawings were received on 9/18/19.  These drawings are acknowledged.
Information Disclosure Statement
The information disclosure statement filed 6/23/20 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the lined through number is not correct.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward (US 2014/0293416) in view of Palmer (US 2016/0381352).
Consider claim 1, Ward discloses (e.g. figures 7-9) a time-multiplexed stereoscopic 3d projection system comprising a polarization beam-splitting element (31, beamsplitter) arranged to split an incident image-beam generated by a projector (11, projector) into one transmitted image-beam (beam 71 p-polarized light) propagating in a direction toward the surface of a polarization- preserving projection-screen, and a first reflected image-beam (72, converted p-polarized light) propagating in a direction substantially orthogonal to said transmitted image-beam (see figure 9, the beams are 
However, Ward does not explicitly disclose two separate rotators.  Ward and Palmer are related as stereoscopic polarizing devices.  Palmer discloses (e.g. figure 3) separate polarizing rotators (10/16/19, polarization modulators) [0085-0089].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify Ward to utilize two rotators, as taught by Palmer, in order to provide an individual controlled polarization to the light beams.
Consider claim 8, the modified Ward reference discloses a time-multiplexed stereoscopic 3d projection system wherein said first common state of polarization is linear polarization (the first common state of polarization is linear p-polarization) [0059-0060 of Ward]. However, the modified Ward reference does not explicitly disclose that electric-field vector aligned at +45 degrees in an anticlockwise direction relative to the horizontal direction as viewed in the direction of light propagation, with said horizontal In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the electric field vector of the modified Ward reference to be aligned at +45 degrees in an anticlockwise direction relative to the horizontal direction as viewed in the direction of light propagation, with said horizontal direction also being orthogonal to the direction of light propagation for said transmitted image- beam thereof in order to utilize routine experimentation to obtain alternate device configurations to determine an optimum design solution.
Consider claim 9, the modified Ward reference does not explicitly discloses that first common state of polarization (Palmer discloses that incident image beam 11 and secondary image beams 14, 22 possess mutually orthogonal polarization states) [0079-0081].  However, the modified Ward does not explicitly disclose that the first common state comprises of S-State linear polarization with electric-field vector aligned horizontally. It is known in the art that there are two linear polarization configurations—s-polarization and p polarization and it is not considered to be a critical feature to select s-polarization or p-polarization.  There would have been a design need to consider both first polarizations since Palmer does not explicitly disclose which incident polarization is utilized. Further, it is considered to be within ordinary skill level to modify the alignment  since two orthogonal polarization are disclosed and there are a finite potential ways in which the polarizations can be selected (i.e. s-polarization incident or p-polarization incident).  A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense; see Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Further a person of ordinary skill in the art would have been motivated to modify the device of the modified Ward reference to utilize S-State linear polarization as a first common polarization with electric-field vector aligned horizontally in order to utilize routine experimentation to obtain alternate device configurations to determine an optimum design solution with a reasonable expectation of success.
Consider claim 10, the modified Ward reference discloses a time-multiplexed stereoscopic 3d projection system wherein said first common state of polarization comprises of P-State linear polarization (the first common state of polarization is linear p-polarization) [0059-0060 of Ward]. However, the modified Ward reference does not explicitly disclose that the electric-field vector aligned vertically.  It is considered to be within ordinary skill level to modify the alignment of the electric-field vector through routine experimentation.  Note that the Court has held that where the general conditions In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the electric field vector of the modified Ward reference to be aligned vertically in order to utilize routine experimentation to obtain alternate device configurations to determine an optimum design solution.
Consider claim 14, the modified Ward reference discloses a time-multiplexed stereoscopic 3d projection system wherein at least one of said first and second polarization rotators comprise a stack of at least three individual optical retardation-films bonded together in series and with each of said retardation-films (Palmer further comprises a stacks of multi-layer retardation films bonded together with optical adhesive) [0089-0091 of Palmer].
Claims 11-13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward (US 2014/0293416) in view of Palmer (US 2016/0381352) as applied to claim 1 above and in further view of Hayashi et al. (US 2011/0199547).
Consider claim 11, the modified Ward reference discloses a time-multiplexed stereoscopic 3d projection system wherein said second common state of polarization comprises polarization (the light is polarized in a second common state).  However, the modified Ward reference does not explicitly disclose that the second state is P-State linear polarization with electric-field vector aligned vertically. Ward, Palmer and Hayashi are related as stereoscopic polarizing devices.  Hayashi discloses (e.g. figure 2) a second linear polarization state with electric-field vector aligned vertically [0066-0068].  
However, the modified Ward reference does not explicitly disclose that the second polarization is P-polarized light.  It is known in the art that there are two linear polarization configurations—s-polarization and p polarization and it is not considered to be a critical feature to select s-polarization or p-polarization.  There would have been a design need to consider both second polarizations since Palmer does not explicitly disclose which incident polarization is utilized, merely the first and second polarizations are orthogonal. Although the modified Ward reference does not explicitly disclose p-polarization, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention that p-polarization could be used since two orthogonal polarization are disclosed and there are a finite potential ways in which the polarizations can be selected (i.e. the second common state being s-polarization or p-polarization).  A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense; see Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Further a person of ordinary skill in the art would have been motivated to modify the device of the modified Ward reference to utilize p-state linear polarization as 
Consider claim 12, the modified Ward reference does not explicitly disclose that the polarization beam-splitting element comprises a multi-layer stack of dielectric coatings.  Ward, Palmer and Hayashi are related as stereoscopic polarizing devices.  Hayashi discloses a half mirror formed of a dielectric multilayer film (half mirror layer 23n formed of a dielectric multilayer film) [0086-88].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Ward reference, as taught by Hayashi to utilize a multilayer dielectric film in order to reduce a color difference in stereoscopic viewing.
Consider claim 13, the modified Ward reference foes not explicitly disclose that the first reflecting surface comprises a multi- layer stack of dielectric coatings. Ward, Palmer and Hayashi are related as stereoscopic polarizing devices.  Hayashi discloses a half mirror formed of a dielectric multilayer film (half mirror layer 23n formed of a dielectric multilayer film) [0086-88].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Ward reference, as taught by Hayashi to utilize a multilayer dielectric film in order to reduce a color difference in stereoscopic viewing.
Consider claim 16, the modified Ward reference does not explicitly disclose that discloses that at least one of said first and second polarization rotators is bonded to the front surface of said first reflecting surface. Palmer and Hayashi are related as stereoscopic polarizing devices.  Hayashi discloses a polarization rotators is bonded to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872